 1   WO
 2
 3
 4                        IN THE UNITED STATES DISTRICT COURT
 5                                 FOR THE DISTRICT OF ARIZONA
 6
 7       United States of America,                     No. CR-10-02376-001-TUC-DCB (BPV)
 8                    Plaintiff,                       ORDER
 9       v.
10       Juan Carlos Delgado-Sagaste,
11                    Defendant.
12
13            On October 29, 2018, Defendant filed a Motion for Modification of his term of
14   imprisonment pursuant to 18 U.S.C. Sec. 3582(2). He has previously sought this
15   modification and the Court has denied it. See Order (Doc. 732) (finding Amendment 782
16   does not provide for further reduction of sentence to accommodate variance previously
17   granted by this Court).1
18            Accordingly,
19            IT IS ORDERED that the Motion for Modification (Doc. 749) is DENIED.
20            Dated this 14th day of December, 2018.
21
22
23
24
25
26   1
      Plaintiff cites to Hughes v. United States, 138 S.Ct. 1040 (2018), which the Court
     assumes is a cite to Hughes, 138 S.Ct. 1765 (2018). Hughes held that Amendment 782
27
     applies equally to Type-C plea agreements specifying an exact sentence if the Court
28   considered and based it on the defendant’s guideline range. This holding is not relevant to
     this Court’s prior denial of modification based on Amendment 782.
